DETAILED ACTION
1.	Claims 1-4, 6-20, 22-41 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2..	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 
Response to Arguments
5.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  


Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  6.2.	Claims 1-4, 6-15, 17-20, 22-28, 30-38, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20130182651 to Kelkar et al (“Kelkar”), in view of US Patent Application 20140286348 to Haddad et al (“Haddad”), and in view of US Patent Application 20160094994 to Kirkby et al (“Kirkby”) (IDS), and further in view of US Patent Application 20150256355 to Pera et al (“Pera”),and further in view of US Patent Application  No. 20150052192 to Chauhan et al (“Chauhan”), 

As per claim 1, Kelkar discloses a method of establishing a secure, encrypted, virtual private network (VPN), the method comprising: establishing a direct and encrypted VPN between the portal device and the home router based at least in part on connectivity information for the home router to the porta device; exchanging, by the remote server, security certificates between the portal device and the home router; ; transmitting a request to access the home router from the portal device to a remote server. ([0022], [0027], Establishing secure tunnel 175 may involve authentication, encryption, cryptographic key exchange,… Establishing secure tunnel 175 may involve authentication, encryption, cryptographic key exchange, also see FIG. 1B, [0005]).


Kelkar does not explicitly disclose however in the same field of endeavor, Haddad discloses transmitting, by a remote server, a notification associated with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelkar with the teaching of Haddad by including the feature of an approval, in order for Kelkar’s system to improving security of the remote connection  by manually permitting the connection.
Furthermore  Kelkar  discloses cryptographic key exchange ([0022], [0027]) and Haddad discloses administrator approval ([0048]), Kelkar and Haddad  do not explicitly disclose however in the same field of endeavor, Kirkby discloses exchanging, by the remote server, security certificates (key) between the portal device and the home router in response to the administrator/user selection ([0086]-[0087], [0113], also see fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelkar with the teaching 
Kelkar, Haddad and Kirkby does not explicitly disclose however in the same field of endeavor, Chauhan discloses wherein the portal device operates as a local access point using the wireless radio and the processor, wherein the local access point extends an area network of the home router [0019],Therefore the invention provides a fully integrated wireless web server that offers full domain web server capabilities in a mobile environment, thus enabling dynamic web content to be accessed by personal mobile device users using their own built in browsers which are connected via the integrated wireless access point and Captive portal network router.

Furthermore  Kelkar  discloses establishing a direct and encrypted VPN between the portal device and the home router ([0022], [0027]); Kelkar, Haddad and Kirkby does not explicitly disclose however, in the same field of endeavor, Pera discloses connecting a portal device to a local internet connection, wherein the portal device comprises a housing enclosing a wireless radio, an Ethernet port, and a processor, wherein the processor has been paired with a home router ([0015], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelkar with the teaching of Pera by including the feature of housing enclosing, in order for Kelkar’s system for securing all device’s component in the housing to protecting form lost or stolen. 



As per claim 3, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 1, wherein connecting the portal device comprises plugging the portal device into a wall power source, wherein the housing of the portal device comprises a pronged electrical connector (Pera, [0039]). The motivation regarding the obviousness of claim 1 is also applied to claim 3. 
As per claim 4, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 1, wherein connecting the portal device comprises connecting through the Ethernet connection (Haddad, [0037], The residential gateway 115 provides the physical connectivity between the various media in the home The residential gateway 115 provides the physical connectivity between the various media in the home Ethernet, 802.11b/g/n Wifi, Zigbee, and similar media) and connectivity to the service provider (DSL, Cable, Passive Optical, LTE, and similar technologies). The motivation regarding the obviousness of claim 1 is also applied to claim 3.
As per claim 6, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 1, wherein transmitting the notification to the administrator further comprises displaying notification associated with the request on the user interface to be viewed by the administrator, wherein the user interface further 
As per claim 7, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 6, wherein the user interface further displays status information about the portal device (Kirkby, [0086]-[0087], also see fig . 6A).The motivation regarding the obviousness of claim 1 is also applied to claim 7.
As per claim 8, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 6, wherein the user interface is displayed on a handheld device (Pera, [0111]). The motivation regarding the obviousness of claim 1 is also applied to claim 8.
As per claim 9, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 1, wherein exchanging security certificates comprises exchanging public keys (Kelkar, [0022], exchange key/certificate).
As per claim 10, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 1, wherein providing connectivity information for the home router comprises providing a router IP address and a transmission control protocol/user datagram protocol (TCP/UDP) port (Kelkar, [0036], [0042], Ip address TCP And UDP).
As per claim 11, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 1, further comprising periodically updating, by the home 
As per claim 12, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 1, wherein the portal device further receives, from the remote server, updated connectivity information for the home router when the direct and encrypted VPN between the portal device and the home router fails (Pera, [0110]). The motivation regarding the obviousness of claim 1 is also applied to claim 12.
As per claim 13, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 1, wherein the local access point extends the area network of the home router through the direct and encrypted VPN (Kelkar, [0022], [0027]); but does not do not explicitly disclose however in the same field of endeavor Haddad discloses  operating in the same layer2+ network as the area network of the home router (Haddad, [0019]). The motivation regarding the obviousness of claim 1 is also applied to claim 13.
As per claim 14, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the method of claim 1, wherein prior to establishing a direct and encrypted VPN between the portal device and the home router the portal device operates in an isolated mode and displays, on the user interface, instructions for connecting the portal device to the local internet connection, a status of portal device connectivity to the home router, or combination thereof (Pera, [0111]). The motivation regarding the obviousness of claim 1 is also applied to claim 14.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelkar with the teaching of AAPA by including the feature of determining a speed, in order for Kelkar’s system
for remotely determines the total bandwidth between any two nodes on the network as well as the available bandwidth between nodes at a given time. A remote host sends data packets to each of the two nodes. A reply is sent back to the remote host generating a delay time. A set of delay times for data packets of various sizes is generated at the host. The data set is then analyzed using a robust estimation method and a Bayesian analysis to determine the total bandwidth and the mean delay between the two nodes. Moreover, the available bandwidth for a time, t, can be estimated by first injecting traffic into the network from a remote traffic generator to develop an estimate of the traffic and a router characteristic parameter, .gamma.. This constant and a Bayesian estimate of the .alpha.(t) are used to estimate the available bandwidth at any given time will help to select right path to send packets.

As per claim 17, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the invention as described above. Additionally, Csaszar  discloses network of 
 Kelkar, and Haddad does not explicitly disclose however in the same field of endeavor, Pera discloses receiving by the portal device, from the remote server, updated connectivity information; dual band antennas (Pera, [0110], [0037]). The motivation regarding the obviousness of claim 1 is also applied to claim 17.

Claims 18-20, 22-28, 30 are rejected for similar reasons as stated above.

As per claim 31, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the device of claim 30, further comprising one or more indicator lights illuminating a portion of the housing, wherein the one or more indicator lights are configured to indicate if the device is connected to the home router (Pera, [0111]). The motivation regarding the obviousness of claim 1 is also applied to claim 31.
As per claim 32, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the invention as described above. Kelkar, Haddad ,Kirkby, Chauhan and Pera 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelkar with the teaching of AAPA by including the feature of fold relative to the housing or retract into the housing, in order for Kelkar’s system for providing data streams to a digital hub or master controller. For example, described herein are wall-mounted, interactive sensing and audio-visual node device for a networked living/working space as describe Pera (Pera, abstract).

As per claim 33, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the invention as described above. Kelkar, Haddad ,Kirkby, Chauhan and Pera do not explicitly disclose, however AAPA discloses wherein the housing volume is less than 100 cm3 (Please see last office action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelkar with the teaching of AAPA by including the feature of fold relative to the housing or retract into the housing, in order for Kelkar’s system for providing data streams to a digital hub or master controller. For example, described herein are wall-mounted, interactive sensing and audio-visual node device for a networked living/working space as describe Pera (Pera, abstract).

Claims 34-38, are rejected for similar reasons as stated above.

6.3.	Claims 40-41, 16, 29, and 39  are rejected under 35 U.S.C. 103 as being unpatentable over Kelkar, Haddad ,Kirkby, Chauhan and Pera as applied to claim above, and in view of US Patent Application No. 20030069972 to Yoshimura et al (“Yoshimura”).

	As per claim 40, the combination of Kelkar, Haddad ,Kirkby, Chauhan and Pera discloses the invention as described above. Kelkar, Haddad ,Kirkby, Chauhan and Pera does not explicitly disclose however in the same field of endeavor, Yoshimura discloses  the method of claim 15, wherein the response to the notification is received when the speed of the VPN between the portal device and the home router is above a speed threshold  ([0087], bandwidth is 3 Mbps, the real use bandwidth is 0.5 Mbps and the threshold value of the band utilization is 40%, bandwidth reduction can be judged… the managing server notifies it to the data center managing server. The managing server C0 waits for it to change the VLAN operation table T05, change the parameter information related to charge such as a history of the used network bandwidth is and change the VLAN operation tables T09 and T11 of the managing server of the user and the carrier (1505)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kelkar with the teaching of Yoshimura by including the feature of threshold, in order for Kelkar’s system to reduce operating cost by buying limited bandwidth. The data center operator prepares a great number of computer resources which are divided to plural user companies for use 

As per claim 16, the combination of Kelkar, Haddad ,Kirkby, Chauhan  and Pera discloses method of claim 15, wherein the portal device is operated as the local access point (Chauhan, [0007],) . The motivation regarding the obviousness of claim 1 is also applied to claim 16.
Kelkar, Haddad ,Kirkby, Chauhan  and Pera does not explicitly disclose however in the same field of endeavor, Yoshimura discloses determined the speed of the VPN between the portal device and the home router being above a speed threshold (Yoshimura, [0087], The motivation regarding the obviousness of claim 40 is also applied to claim 16.
Claims 41, 29, 39 are rejected for similar reasons as stated above.


7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
a). US Patent Application No. 20060039356 to Rao et al., discloses in one embodiment of the gateway 340, once a frame enters the gateway 340 via an SSL 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID

Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497